Momentum Auto. Mgt., LLC v Radium2 Capital, Inc. (2021 NY Slip Op 06311)





Momentum Auto. Mgt., LLC v Radium2 Capital, Inc.


2021 NY Slip Op 06311


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ. (Filed Nov. 12, 2021.) 


MOTION NO. (486/21) CA 19-02362.

[*1]MOMENTUM AUTOMOTIVE MANAGEMENT, LLC, MOMENTUM AUTO GROUP, INC., RAHIM HASSANALLY, PETITIONERS-APPELLANTS, ET AL., PETITIONERS, 
vRADIUM2 CAPITAL, INC., RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument denied.